Title: Admission of a Territorial Delegate, [18 November] 1794
From: Madison, James
To: 


[18 November 1794]

   
   On 11 November Speaker Muhlenberg presented to the House a letter from James White, enclosing his credentials as a delegate from the Territory South of the River Ohio (which later became Tennessee), in accordance with the terms of the Northwest Ordinance and other relevant legislation. The House referred the letter to a select committee which reported a resolution that White be admitted to his seat “with a right of debating, but not of voting.” On 17 November in Committee of the Whole, Wingate moved to amend the resolution to allow the delegate to debate in the Senate as well as the House (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 873, 883–89). JM “said that the resolution, as passed by the select committee, was so properly expressed, that he did not believe it could admit of any amendment or alteration whatever” (Philadelphia Gazette, 18 Nov. 1794). The Committee of the Whole rejected Wingate’s amendment and passed the resolution, which the House approved on 18 November.


Mr. Madison said, that in new cases, there often arose a difficulty by applying old names to new things. The proper definition of Mr. White is to be found in the laws and rules of the constitution. He is not a member of Congress, therefore, and so cannot be directed to take an oath, unless he chooses to do it voluntarily.
